Citation Nr: 1509219	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability, including a lung nodule.

3.  Entitlement to an initial rating in excess of 20 percent for a bilateral hearing loss disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to May 2, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the case for further development.  With regard to the claim for a higher rating for coronary artery disease, further action is required to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hypertension and a higher rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for hypertension (high blood pressure) was denied in a May 1968 rating decision.  The Veteran was notified of the adverse determination and of his appellate rights, but he did not appeal the decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence received since the rating decision in May 1968 is new and triggers VA's duty to obtain a medical opinion.

3.  A respiratory disability, including a lung nodule, has not been shown during the pendency of the appeal.

4.  Throughout the appeal, VA audiometric test results show the Veteran has had, at worst, level V hearing in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  The criteria for service connection for a respiratory disability, including a lung nodule, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2010, May 2014, and October 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Reopening a Previously Denied Claim

In a May 1968 rating decision, the RO denied service connection for hypertension (claimed as high blood pressure).  The RO denied the claim on grounds that the service treatment records did not show a diagnosis of high blood pressure or incurrence of hypertension in service.  The Veteran did not appeal the adverse determination.  No new and material evidence pertinent to the claim was received by VA within one year from the date of the adverse determination, and the rating decision became final by operation of law on the evidence then of record.

A claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence previously considered at the time of the May 1968 rating decision consisted of service treatment records and a request for VA authorization for outpatient treatment for high blood pressure dated in February 1968.  That authorization request indicated that the approximate date the Veteran first noticed high blood pressure was in 1967 and that he reported having received treatment during military service at Ft. Benning, GA.  

A petition to reopen the claim was received in April 2010. 

The new evidence not previously considered by VA regarding the claim for hypertension consists, in part, of VA and private treatment records showing treatment for hypertension.  Of note is a February 2011 VA treatment record that shows a history of hypertension began when the Veteran was a young man, and that was first recognized when he was in basic training.  A letter from the Veteran's private physician dated May 2010 stated that he began treating the Veteran in 2006 and he had a known history of hypertension for many years.

The new evidence relates to an unestablished fact necessary to substantiate the claim, namely, that a chronic disease had onset in service and has continued since discharge.  This evidence is considered credible for the limited purpose of reopening the claim.  As a lack of causal nexus was the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  For this reason, the claim of service connection for hypertension is reopened.  The reopened claim is addressed further in the remand section.


III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for a respiratory disability, including a lung nodule.  He asserts that he was treated for pneumonia during service and has had respiratory problems since service.  

The record reveals no complaints or treatment relating to a respiratory disability during the pendency of this claim.  The Veteran's private cardiologist stated in a May 2010 letter that a lung nodule was found soon after the Veteran's June 2009 cardiac surgery; however, an April 2010 x-ray showed only a possible nipple shadow and repeat a chest X-ray in July 2013 confirmed that what was previously seen were nipple shadows.  Private pulmonary function tests dated January 2012 showed normal spirometry, normal lung volumes, and normal diffusion capacity.

At a VA examination in May 2014, an examiner reviewed the Veteran's medical history and noted that VA treatment records were silent for any respiratory condition.  Following a physical examination, the examiner indicated that no current respiratory condition was identified.  The examiner also stated that the Veteran's separation physical examination was silent for a respiratory condition and there was no evidence in the treatment records that any chronic respiratory condition had developed within one year of separation or, as result of a single and self-limited episode of pneumonia during service.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had a respiratory disability at any time from when he first filed his claim for service connection in April 2010, to the present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, determining whether the Veteran currently has a respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  There is no competent evidence, however, that the Veteran currently suffers from a respiratory disability, including a lung nodule.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection of a respiratory disability, including a lung nodule; there is no doubt to be resolved; and service connection is not warranted.


IV. Higher Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In July 2010, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a 20 percent disability rating, effective April 15, 2010.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded a VA audiological examination in June 2010.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
65
65
65
65
88
LEFT
55
65
65
65
63
84

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a Roman numeral value of III for both the right and left ears.  Applying those values to Table VII, the designations yield a 0 percent evaluation. 

The Veteran was afforded another VA audiological examination in October 2014.  The audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
60
70
70
70
68
76
LEFT
60
75
70
65
68
80

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a Roman numeral value of IV for both the right and left ears.  Applying those values to Table VII, the designations yield a 10 percent evaluation.  

However, the Veteran's hearing has been demonstrative of an exceptional pattern of hearing impairment in both ears as the June 2010 and October 2014 VA audiological examinations revealed puretone threshold in both ears are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  For this reason, 38 C.F.R. § 4.86(a) applies.  

Applying the results of the VA audiological examinations to Table VIa yielded a Roman numeral value of V for both the right and left ears, for both examination results.  Applying these values to Table VII, the designations yield a 20 percent evaluation based on the June 2010 and October 2014 examination results.  Simply stated, the results do not provide a basis to grant a disability rating higher than 20 percent.  

As noted previously, the examinations are adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the level of impairment that results from the hearing loss shown.  See Martinak, 21 Vet. App. at 455-56.  Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements alone cannot establish that a higher disability rating is warranted, as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 20 percent is not warranted.  

The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447(2007).  The Veteran reported that he has to lip read to understand what is being said and has to ask others to repeat what they have spoken.  Both hearing acuity and speech recognition are taken into consideration in the rating criteria for hearing loss and, both were measured and considered in evaluating the Veteran's claim.  Those results did not take the Veteran's disability out of the norm.  As the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran reported that he is retired by reason of age/eligibility.  The evidence of record does not otherwise show that he is currently unemployed due to his service-connected disabilities.  Thus, consideration of entitlement to TDIU is not warranted.


ORDER

The application to reopen the claim of service connection for hypertension is granted and, to this extent only, the appeal is granted.

Service connection for a respiratory disability, including a lung nodule, is denied.

An initial disability rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for hypertension.  Service treatment records show that the Veteran's blood pressure was 140/80 at separation.  The Veteran asserts that his high blood pressure began during service and has continued since then.  Post-service treatment records contain a VA authorization request for outpatient treatment for high blood pressure dated in February 1968.  The request indicates that the approximate date the Veteran first noticed this condition was in 1967; it also reflects the Veteran's report of having received treatment during military service.  The post-service private and VA treatment records reflect a history of hypertension for many years, including a February 2011 VA treatment record that shows a history of hypertension that began when the Veteran was a young man and first recognized when he was in basic training.  

The Veteran has not been provided with a VA examination for his hypertension.  Thus, on remand a VA examination to evaluate the nature and etiology of his hypertension should be arranged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Veteran also seeks a higher initial rating for his service-connected coronary artery disease.  He was provided with a VA examination in September 2014 to evaluate his coronary artery disease; the examination report is inadequate for rating purposes.  

The examiner estimated the Veteran's METs level, but did not perform a stress test stating that the 2012 exercise stress test with METs was reflective of the Veteran's current cardiac status.  The examiner did not indicate that current METs testing was medically contraindicated.  

VA's Compensation & Pension service created a specialized examination worksheet to guide examiners in conducting heart examinations, which requires the examiner to provide the METS level determined by exercise testing in most circumstances.  See also 38 C.F.R. §§ 4.104(b) (2014).  The examination report is inadequate as a stress test was not conducted and therefore, another remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension had its onset during service; or is otherwise related to service or the one year following service; or, had onset within one year of discharge.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must explain why this is so.

2.  Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  

The examination report should indicate the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  

In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's heart condition.  If the examiner determines that exercise testing is contraindicated, he or she should provide an explanation why this is so, and must give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner should also comment as to the presence of the following: (a) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (b) any left ventricular dysfunction (in percentage terms of ejection fraction); (c) the frequency and duration of any episodes of congestive heart failure; and (d) any requirement for continuous medication.

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.  

3.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


